                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

ROBERT ROSS                                                                             PLAINTIFF

v.                                Case No. 5:18-cv-00082-KGB

RAY VANCE, et al.                                                                   DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Robert Ross’s complaint is dismissed without prejudice. The relief sought is denied. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from the Order

and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 9th day of October, 2018.




                                                   Kristine G. Baker
                                                   United States District Judge
